UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 95-3106



MICHAEL S. SOFIDIYA, SR.,

                                           Plaintiff - Appellant,

         versus

MARVIN T. RUNYON, JR., Postmaster General,
United States Postal Service,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-527-A)


Submitted:   June 20, 1996                 Decided:   July 9, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Michael S. Sofidiya, Sr., Appellant Pro Se. Theresa Carroll
Buchanan, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his complaint against his former employer brought pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.

§§ 2000e to 2000e-17 (West 1994), and the Age Discrimination in

Employment Act, 29 U.S.C.A. §§ 621-634 (West 1985 & Supp. 1996). We
have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Sofidiya v. Runyon, No. CA-95-527-A (E.D. Va. Oct.
27, 1995). We deny Appellant's motion to appoint counsel and dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2